White, J.,
dissented. He was of opinion that the supposed equity of the wife, arising out of the loans to her husband, in 1855, 1856, and 1857, of money derived from her father’s estate, ought, as against the creditors of the husband, to be regarded as compensated by the gift of the Farran property in 1865; that, under the circumstances of the case, such alleged indebtedness could not, in equity, be made available against creditors. Hence the case was not one for the application of the maxim, In œquali jure melior est conditio possidentis.
Gilmore, J., also dissented on the same ground.